DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  The claims are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the claims does not clearly define the connection and structured elements that is read on the drawings.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
In claims 1, the recitation of said rectifier circuit being constituted by diodes for which a value of a ratio of a maximum rated current squared time product to a maximum rated output current is αm ([A.Math.s]) and the all the claims of 1 to 20 that refers to a mathematical formula are confusing. The circuits recited in claims are incomplete.  The essential circuits of the apparatus that is required to connect to the recited circuits in order for the to be able to perform the operational functions appears to be missing.  Without this circuit, the operation of the switches rendered the claimed device fail to clearly define the structural connections that are read on claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 5 6, 9-17 is rejected under 35 U.S.C. 102(A)(1) as being anticipated by Sekimoto et al. US 2012/0113693.

Regarding claim 1, Sekimoto teach a power converter (10) comprising: 
a rectifier circuit (16) that rectifies an alternating current power of a three-phase AC power source (12), said rectifier circuit being constituted by diodes (The diode group 16 is a diode bridge consisting of four diodes) for which a value of a ratio of a maximum rated current squared time product to a maximum rated output current is αm ([A.Math.s]); (The cited reference disclosed the claimed invention as shown above. However, it is silent as to the specifics of applying mathematical formula for a maximum rated current squared time product to a maximum rated output current.
Nevertheless, applying any mathematical formula, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving at the claimed limitation. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice for one of ordinary skill of the art. In addition, because the cited reference and applicant are directed to a power conversion apparatus and air conditioning apparatus, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result.)
an inverter (20) that inverts a voltage rectified by the rectifier circuit to an AC voltage of a predetermined frequency and that applies the AC voltage to a motor a maximum power consumption of which is Pmax; 
a reactor (Lin) that is provided between the rectifier (16) circuit and the inverter (20) and connected in series to the rectifier circuit and the inverter and that has an inductance L (See Fig. 1); and 
a capacitor (Cdc) that is provided between the rectifier circuit and the inverter and connected in parallel to the rectifier circuit and the inverter and that has a capacitance C, (Para, 0032)
wherein, when a voltage value of the three-phase AC power source is Vac and a value of (The cited reference disclosed the claimed invention as shown above. However, it is silent as to the specifics of applying mathematical formula for a maximum rated current squared time product to a maximum rated output current.
Nevertheless, applying any mathematical formula, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving at the claimed limitation. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice for one of ordinary skill of the art. In addition, because the cited reference and applicant are directed to a power conversion apparatus and air conditioning apparatus, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result.)

Regarding claims 2, 4, 5 6, 9-17. (The cited reference disclosed the claimed invention as shown above in the independent claim. However, it is silent as to the specifics of applying mathematical formula for said expressions.
Nevertheless, applying any mathematical formula, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving at the claimed limitation. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice for one of ordinary skill of the art. In addition, because the cited reference and applicant are directed to a power conversion apparatus and air conditioning apparatus, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the cited references for applicant to achieve predictable result.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. US 2012/0113693 in view of DOI et al. 2018/0073765

Regarding claim 3, Sekimoto teach a power converter comprising: 
a rectifier circuit (16) that rectifies an alternating current power of a three-phase AC power source (12); 

a capacitor (C1) that is provided between the rectifier circuit and the inverter; and a control circuit (63) that stops, if an abnormal signal indicating an abnormality of a discharge pressure of the compressor is received, inputting the control signals to the inverter (Para, 0003), wherein a relay is absent between the rectifier circuit and the capacitor.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Sekimoto as per DOI, the motivation is to ensure the proper function of the motor and compressor by avoiding any abnormality due to inrush current that could cause damage to the system.


Claims 7, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. US 2012/0113693 in view of DOI et al. 2018/0073765 and further in view of Toshiaki JP-2004088865-A

Regarding claims 7, 18, 19 and 20 Sekimoto teach the power converter according to claim 1 but do not teach wherein a fuse is provided between the three-phase AC power source and the rectifier circuit.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add input fuse to the device of Sekimoto as per Toshiaki, the motivation is to avoid any inrush current that could cause damage to the circuit.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto et al. US 2012/0113693 in view of DOI et al. 2018/0073765

Regarding claim 8, Sekimoto teach the power converter but do not teach an air conditioner on which the power converter according to claim 1.
However, DOI teach the Air conditioner (See Fig. 1, item 10)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation to the device of Sekimoto as per DOI, the motivation is to inverter driver of an air conditioner that drives an inverter of an actuator provided in an air conditioner

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846